Case 1:19-cv-07070-MKB-VMS Document 18 Filed 01/15/20 Page 1 of 4 PageID #: 301



    UNITED STATES DISTRICT COURT
    EASTERN DISTRICT OF NEW YORK


    HOME IT, INC.,

                           Plaintiff,          Civil Action No.: 1:19-cv-07070 (MKB)(VMS)

    v.                                         SECOND DECLARATION OF JOEL
                                               TEITELBAUM IN SUPPORT OF MOTION
                                               FOR PRELIMINARY INJUNCTION AND
                                               TEMPORARY RESTRAINING ORDER
    WUPIN WEN, an individual,
    SHENZHEN TRYNOW
    INTELLECTUAL PROPERTY CO.,
    LTD., a Chinese entity, and JOHN DOES
    1-10,

                           Defendant.




                   JOEL TEITELBAUM declares as follows:

                   1.      I am a principal of and manage HOME IT, INC. (“HomeIt”) and

    submit this supplemental, second declaration responsive to the request from the Court

    during the conference with HomeIt’s attorneys on January 13, 2020.

                   2.      HomeIt sells through the Amazon portal hundreds of different

    products under many different trademarks, some that it owns or some owned by third

    parties.

                   3.      Based on prior years sales, I estimate that the de-listing of the

    involved Saganizer brand products will certainly cause HomeIt to lose over $500,000 in

    lost sales over one year, which is the time period estimated by my counsel it would take

    to effect service on the defendants through the “Hague Convention, ” which I do not

    actually understand.


    {02496153.1}                                   1
Case 1:19-cv-07070-MKB-VMS Document 18 Filed 01/15/20 Page 2 of 4 PageID #: 302



                     4.    The sales volume of the involved, de-listed Saganizer products was

    a very small percentage of the overall sales of HomeIt through the Amazon portal.

                     5.    As I testified and explained in my first Declaration, HomeIt is the

    victim of a trademark filing fraud by the Defendant Wen, and possibly by its IP

    representative, the defendant Shenzhen Trynow.

                     6.    Upon receiving the Amazon de-listing notice (Exhibit C, to my

    first Declaration), I followed Amazon’s instructions and contacted the Defendant Wen at

    the email address provided by Amazon. See, for example, my email (from one of my

    email accounts: sagyimports@gmail.com) which is of record at Dkt # 11-1, but attached

    again as Exhibit D hereto.

                     7.    To date, the Defendant Wen NEVER RESPONED to my attempts

    to reach them.

                     8.    The business model of HomeIt is to purchase a large and

    constantly changing variety of Office accessory and similar products in China and import

    and sell then through the Amazon portal. HomeIt strives to check and avoid importing

    products that may encroach on the IP rights of third parties. But perfection is impossible

    in this business model.

                     9.    Amazon constantly monitors and scores each seller’s “account

    performance.”




                     10.      As shown in Exhibit C to my first declaration, Amazon informed
    HomeIt that:
                     You          can        view      your       account      performance
                     (https://sellercentral.amazon.com/performance/dashboard?reftag=email_


    {02496153.1}                                     2
Case 1:19-cv-07070-MKB-VMS Document 18 Filed 01/15/20 Page 3 of 4 PageID #: 303



                    warn) or select Account Health on the home screen of the Amazon Seller
                    app on your iOS or Android device. The Account Health dashboard shows
                    how well your account is performing against the performance metrics and
                    policies required to sell on Amazon.

                    11.    At the time that the instant defendant Wen requested that HomeIt

    Saganizer goods be delisted, I checked HomeIt’s “Amazon dashboard” which is

    mentioned above and noted that it reflected five other products of HomeIt that were the

    subject of IP claims. Parenthetically, I and my attorneys have been working to resolve

    those issues.

                    12.    Regardless, based on my experience having worked with the

    Amazon portal for over 9 years, and the experience of others I have spoken with over the

    years, I know that HomeIt is at an imminent risk of being suspended from selling any

    products whatsoever through Amazon, all as a result of Defendant’s Wen false trademark

    accusations against HomeIt.

                    13.    Amazon suspends sellers without any prior warning.

                    14.    Amazon is the ONLY channel of sales that generates the sales

    volume that my company has been able to build up over the past 9 year.

                    15.    If a suspension of HomeIt were to occur, even for a month or so,

    the HomeIt business might find itself destroyed with almost no chance of recovery. The

    damage would be more than irreparable. It would be fatal to the HomeIt business.

                    16.    The ongoing fraud against HomeIt by the Defendant Wen (very

    likely by unknown third parties acting on behalf of and/or in participation with Defendant

    Wen), presents a real danger of resulting in irreparable and un-compensable damage to

    HomeIt. The record reflects that the Defendants are fully aware of the present law suit




    {02496153.1}                                    3
Case 1:19-cv-07070-MKB-VMS Document 18 Filed 01/15/20 Page 4 of 4 PageID #: 304




                                                          Scanned by CamScanner
